Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 02/22/2022.
Claims 1-15 are currently pending.
Claims 1-15 are rejected.
Claim 1 is independent claim.

Response to Amendment
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bela Rathonyi et al. (US 2017/0202054 A1), hereinafter Rathonyi, in view of Hossein Bagheri et al. (US 2018/0049271 A1), hereinafter Bagheri.
For claim 1, Rathonyi teaches an apparatus comprising a processor, a memory, and communication circuitry (Rathonyi, Fig. 13), the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
receiving a configuration signal (Rathonyi, Fig. 11 step 1108 and paragraph 120 teach at step 1108, the UE receives, on the monitored DL control channel, an indication of a DL or UL transmission for the UE. See also paragraphs 75-79.); and 
based on the configuration signal, determining a processor interrupt time unit to be used for timing of a medium access control (MAC) procedure (Rathonyi, Fig. 11 step 1120 and paragraph 122 teach At step 1120, the UE starts a second timer after receiving the indication for the downlink or uplink transmission for the UE, the duration of the second timer comprising an offset period. See also paragraphs 75-79.).
	Bagheri further teaches wherein the processor interrupt time unit is based on a minimum slot duration associated with the apparatus (Bagheri, Fig. 2 and paragraph 105 teach the first timer value is determined, at least in part, from a shorter first processing time selected over a longer second processing time associated with a TTI length used by the UE 126, the shorter first processing time is based on a minimum time duration between receiving an uplink grant during an active time of the UE 126 and a corresponding uplink transmission by the UE 126.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi with wherein the processor interrupt time unit is based on a minimum slot duration associated with the apparatus taught by Bagheri such that power and resource savings are maximized [Bagheri: paragraph 5].
For claim 2, instant claim is proviso upon limitation “a capability of the apparatus” not required by the claim 1; therefore, the limitation of instant claims does not come into force. 
For claim 3, instant claim is proviso upon limitation “a minimum slot duration associated with a numerology” not required by the claim 1; therefore, the limitation of instant claim does not come into force. 
For claim 4, Rathonyi and Bagheri further teach the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: monitoring physical downlink control channel (PDCCH) occasions having respective start times, the start times separated from each other in time by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach at step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 5, Rathonyi and Bagheri further teach the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: receiving data during time periods having respective start times separated from each other by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 6, Rathonyi and Bagheri further teach the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: transmitting data during time periods having respective start times separated from each other by a time interval consisting of one or a multiple of the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 7, Rathonyi and Bagheri further teach the apparatus as recited in claim 1, wherein the MAC procedure is a discontinuous reception (DRX) procedure (Rathonyi, Fig. 10 and paragraph 114 teach at step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 8, Rathonyi and Bagheri further teach the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: processing timers in units of time no less than, and in multiples of, the processor interrupt time unit (Rathonyi, Fig. 2 and paragraph 14 teach If new data 205 is scheduled (by DL control channel 210), drx-InactivityTimer 215 will be re-started, otherwise it will eventually expire and the UE enters DRX.).
For claim 9, Rathonyi and Bagheri further teach the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: initiating an active time when a physical downlink control channel (PDCCH) occasion begins (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 10, Rathonyi and Bagheri further teach the apparatus as recited in claim 7, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: - 80 -WO 2019/033017PCT/US2018/046296 terminating an active time when a physical downlink control channel (PDCCH) occasion ends (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 13, Rathonyi and Bagheri further teach the apparatus as recited in claim 1, wherein the apparatus further comprises computer- executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: detecting a change in at least one of a physical downlink control channel (PDCCH) core resource set (CORESET), an active component carrier (CC), an active bandwidth part (BWP), an active discontinuous reception (DRX) configuration parameter set, or a battery level of the apparatus, or a power saving mode of the apparatus; and in response detecting the change, modifying the processor interrupt time unit (Rathonyi, Fig. 10 and paragraph 114 teach At step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 14, Rathonyi and Bagheri further teach the apparatus as recited in claim 13, wherein the apparatus does not modify the processor interrupt time unit until a drx-Inactivity Timer expires, a shortOnDurationTimer expires, or an onDurationTimer expires (Rathonyi, Fig. 10 and paragraph 114 teach at step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time.).
For claim 15, Rathonyi and Bagheri further teach receiving a DRX Command MAC control element or a Long DRX Command MAC control element (Bagheri, paragraph 62 teaches in a case for which STTI is configured, for example, via RRC, or activated, for example, via a medium access control (MAC) control element (CE), the already configured DRX cycle may be disabled since configuring/activating STTI is usually associated with low-latency operation and DRX operation generally introduces additional latency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi with receiving a DRX Command MAC control element or a Long DRX Command MAC control element taught in Bagheri such that power and resource savings are maximized [Bagheri: paragraph 5].

9. 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bela Rathonyi et al. (US 2017/0202054 A1), hereinafter Rathonyi, in view of Hossein Bagheri et al. (US 2018/0049271 A1), hereinafter Bagheri, and Chunhua You et al. (US 2020/0022126 A1), hereinafter You.
For claim 11, Rathonyi and Bagheri teach all the limitations of parent claim 7. Rathonyi and Bagheri do not explicitly teach transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request.
	However, You explicitly teaches transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request (You, Fig. 5 and paragraph 325 teach transmitting a beam failure recovery request and waiting for a response to the beam failure recovery request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi and Bagheri with transmitting a beam failure recovery request; and waiting for a response to the beam failure recovery request taught in You in order to avoid unnecessary uplink transmission and achieve power saving and cell interference reduction. [You: paragraph 5].
For claim 12, Rathonyi, Bagheri and You further during a beam failure recovery, suspending one or more discontinuous reception timers; and resuming the one or more discontinuous reception timers when the beam failure recovery is complete (Rathonyi, Fig. 10 and paragraph 114 teach at step 1005, the UE monitors the DL control channel (e.g., NB-PDCCH) during OnDuration Time or Active Time.  If at step 1010 either the OnDuration Time or Active Time expires, the flow proceeds to step 1015 and the UE enters DRX mode and waits for the next OnDuration occurrence.  During the time the UE waits for the next OnDuration occurrence, the UE does not monitor the DL control channel.  At step 1020, the next OnDuration occurrence occurs.  At step 1025, the UE starts the OnDuration timer.  Once the OnDuration timer is started, the flow returns to step 1005 and the UE monitors the downlink control channel (e.g., NB-PDCCH) during the OnDuration Time or Active Time. You, Fig. 5 and paragraph 325 teach transmitting a beam failure recovery request and waiting for a response to the beam failure recovery request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Rathonyi and Bagheri with You to have during a beam failure recovery, suspending one or more discontinuous reception timers; and resuming the one or more discontinuous reception timers when the beam failure recovery is complete. Because Rathonyi, Bagheri and You teach DRX, You explicitly teaches beam failure recovery.

Response to Arguments
10. 	Applicant's arguments filed 02/22/2022 have been fully considered but they are moot because of the new ground of rejection.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412